In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00033-CR
                              __________________

                         DANIEL DUNNAM, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 13-16943
__________________________________________________________________

                          MEMORANDUM OPINION

      In 2013, a grand jury indicted Appellant Daniel Dunnam (a/k/a Danny

Dunnam, a/k/a Daniel Eugene Dunnam Jr., a/k/a Daniel Dunham) on one count of

felony driving while intoxicated. See Tex. Penal Code Ann. §§ 49.04, 49.09.

Dunnam pleaded guilty and waived his right to a jury trial. In 2014, the trial court

assessed punishment at ten years imprisonment, suspended the sentence, and placed

Dunnam on community supervision for ten years.



                                         1
      In 2018, the State filed a motion to revoke and alleged that Dunnam had

violated three terms of his community supervision, including failure to report, failure

to verify community service hours, and failure to pay fees. The State then moved to

dismiss the motion to revoke after Dunnam paid his arrearage in fees. In 2020, the

State filed another motion to revoke, alleging that Dunnam violated three terms of

his community supervision, that he should not possess drugs, should not violate State

laws, and he should pay certain fees. The motion alleged that he committed a

criminal offense, possession of a controlled substance, namely methamphetamine,

which violated two terms of his probation, and that he had failed to pay certain fees.

      In 2021, the trial court held a hearing on the second motion to revoke, and

Dunnam pleaded “not true” to the allegations. The court found two of the allegations

true, revoked Dunnam’s community supervision, and sentenced Dunnam to four

years’ confinement.

      Dunnam’s appointed counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is without merit and that there are

no arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967);

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of

time for Dunnam to file a pro se brief, and Dunnam did not file a pro se brief.

      We have independently conducted a full examination of the record, and we

have determined that the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S.

                                          2
75, 80 (1988) (citing Anders, 386 U.S. at 744). We have reviewed the appellate

record and counsel’s brief, and we have found nothing that would arguably support

the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered

the issues raised in the briefs and reviewed the record for reversible error but found

none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991).

      That said, we note that the section of the judgment entitled “Plea to Motion to

Revoke[]” recites “True to count(s) 1,2” whereas the reporter’s record of the hearing

on the motion to revoke reflects that Dunnam pleaded “not true” to all counts. This

Court has the authority to reform the trial court’s judgment to correct clerical errors.

See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App.

1993). We therefore reform the judgment to delete the reference to “True to count(s)

1,2” and to add “Not true to counts 1, 2, 3[.]”




                                           3
      We affirm the trial court’s judgment as reformed.1

      AFFIRMED AS REFORMED.



                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on October 15, 2021
Opinion Delivered October 27, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




      1
         Dunham may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4